Exhibit 10.09

 

[g124671kzimage002.gif]

 

WELLPOINT HEALTH NETWORKS INC. 1999 STOCK INCENTIVE PLAN

NOTICE OF AUTOMATIC GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of WellPoint Health Networks Inc. (the
“Corporation”):

 

Optionee:

 

 

Grant Date:

 

Vesting Commencement Date:

 

Exercise Price: $                                           per share

 

Number of Option Shares:                                      shares

 

Expiration Date:

 

 

(Assumes continued service on the Board of Directors of the Corporation)

 

 

Type of Option:

Non-Statutory Stock Option

 

Exercise Schedule:     The Option shall become exercisable immediately as of the
Vesting Commencement Date with respect to twenty five percent (25%) of the
Option Shares and shall become exercisable with respect to the remaining Option
Shares in three (3) successive equal annual installments over Optionee’s period
of  continued Service, with the first such installment to become exercisable
upon Optionee’s completion of one (1) year of Service measured from the Vesting
Commencement Date.   If  Optionee ceases Service by reason of death, disability
or Retirement (as defined in the Automatic Stock Option Agreement attached as
Exhibit A (the “Agreement”)) from the Board of Directors, the Option shall
become exercisable immediately for any Option Shares for which it was not
exercisable immediately before such cessation.  If the Optionee ceases Service
for any other reason, the Option will not become exercisable with respect to any
Option Shares for which it was not exercisable immediately before such cessation
and, except as to the limited extent provided in the attached Stock Option
Agreement, the Option will terminate.  Under circumstances set forth in the
Agreement, the Option may

 

--------------------------------------------------------------------------------


 

also become immediately exercisable and/or expire in the event of a Corporate
Transaction or a Change in Control, as defined in the Agreement.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the WellPoint Health Networks Inc. Stock
Option/Award Plan (the “Plan”).  Optionee further agrees to be bound by the
terms of the Plan and the terms of the Option as set forth in the Automatic
Stock Option Agreement attached hereto as Exhibit A.

 

A copy of the Plan is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.

 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any rights to continue
as a member of the Board of Directors of the Corporation for any period of
specific duration.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

 

 

Date

 

 

WELLPOINT HEALTH NETWORKS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

Address:

 

 

 

ATTACHMENTS

Exhibit A – Automatic Stock Option Agreement

 

2

--------------------------------------------------------------------------------


 

WELLPOINT HEALTH NETWORKS INC.

 

WELLPOINT HEALTH NETWORKS INC. 1999 STOCK INCENTIVE  PLAN
NOTICE OF ANNUAL AUTOMATIC GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of WellPoint Health Networks Inc. (the
“Corporation”):

 

Optionee:                                           
                                                                                                                                               

 

Grant Date:                                   
                                                                                                                                               

 

Vesting Commencement Date:                                
                                                                                                                   

 

Exercise Price: 
                    $                                                                             
per share

 

Number of Option Shares:     
                                                                                  
shares

 

Expiration Date:           
                                                                                                                                               

(Assumes continued service on the Board of Directors of the Corporation)

 

Type of Option:                      Non-Statutory Stock Option

 

Exercise Schedule:     The  Option shall become exercisable  in full  upon
Optionee’s completion of three (3) years of Service measured from the Vesting
Commencement Date.  If Optionee ceases Service by reason of death, disability or
retirement (as defined in the Automatic Stock Option Agreement attached as
Exhibit A)  from the Board of Directors during the option term, the Option shall
become exercisable immediately for any Option Shares for which it was not
exercisable before such cessation.  If the Optionee ceases Service for any other
reason before the Option becomes exercisable, then the Option will not become
exercisable and will terminate.  Under  circumstances set forth in the
Agreement, the Option may also become immediately exercisable and/or expire in
the event of a Corporate Transaction or a Change in Control, as defined in the
Agreement.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the WellPoint Health Networks Inc. 1999 Stock
Incentive Plan (the “Plan”).  Optionee further agrees to be bound by the terms
of the Plan and the terms of the Option as set forth in the Automatic Stock
Option Agreement attached hereto as Exhibit A.

 

A copy of the Plan is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.

 

3

--------------------------------------------------------------------------------


 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any rights to continue
as a member of the Board of Directors of the Corporation for any period of
specific duration.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

 

 

Date

 

 

WELLPOINT HEALTH NETWORKS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

Address:

 

 

 

ATTACHMENTS

Exhibit A – Automatic Stock Option Agreement

 

 

4

--------------------------------------------------------------------------------


 

WELLPOINT HEALTH NETWORKS INC.

WELLPOINT HEALTH NETWORKS INC. 1999 STOCK INCENTIVE  PLAN
NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of WellPoint Health Networks Inc. (the
“Corporation”):

Optionee:              
                                                                                                                               

Grant Date:           
                                                                                                                               

Vesting Commencement Date:          
                                                                                               

Exercise Price:      
                                                                                               
per share

Number of Option Shares:
                                                                               
shares

Expiration Date:   
                                                                                                               
(Assumes continued service on the Board of Directors of the Corporation)

Type of Option:  Non-Statutory Stock Option

Exercise Schedule:  The Option shall become exercisable in full upon the Vesting
Commencement Date.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the WellPoint Health Networks Inc. 1999 Stock
Incentive Plan (the “Plan”).  Optionee further agrees to be bound by the terms
of the Plan and the terms of the Option as set forth in the Automatic Stock
Option Agreement attached hereto as Exhibit A.

A copy of the Plan is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any rights to continue
as a member of the Board of Directors of the Corporation for any period of
specific duration.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

_______________________
Date

 

 

WELLPOINT HEALTH NETWORKS INC.

 

 

 

By:

 

 

 

 

Title:

 Senior Vice President, Human Resources

 

 

 

 

OPTIONEE

 

 

Address:

 

 

 

 

 

ATTACHMENTS
Exhibit A - Automatic Stock Option Agreement

 

5

--------------------------------------------------------------------------------


 

 

WELLPOINT HEALTH NETWORKS INC. 1999 STOCK INCENTIVE PLAN
AUTOMATIC STOCK OPTION AGREEMENT

RECITALS

 

The Corporation has implemented an automatic stock option grant program under
the Plan pursuant to which eligible non-employee members of the Board will
automatically receive special option grants at periodic intervals over their
period of Board service in order to provide such individuals with a meaningful
incentive to continue to serve as members of the Board.

 

Optionee is an eligible non-employee Board member, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the automatic grant of an option to purchase shares of Common
Stock under the Plan.

 

All capitalized terms in this Agreement shall have the meaning assigned to them
in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                       Grant of Option.  The Corporation
hereby grants to Optionee, as of the Grant Date, a Non-Statutory Option to
purchase up to the number of Option Shares specified in the Grant Notice.  The
Option Shares shall be purchasable from time to time during the option term
specified in Paragraph 2 at the Exercise Price, subject to the terms of this
Agreement.

 

2.                                       Option Term.  This option shall have a
term of ten (10) years measured from the Grant Date and shall expire at the
close of business on the Expiration Date, unless sooner terminated in accordance
with Paragraph 5 or 6.

 

3.                                       Limited Transferability.  This option
shall be neither transferable nor assignable by Optionee other than by will or
by the laws of descent and distribution following Optionee’s death and may be
exercised during Optionee’s lifetime only by Optionee.  However, this option
may, to the extent that the Board has established such a procedure and in
connection with Optionee’s estate plan, be assigned in whole or in part during
Optionee’s lifetime to one or more members of Optionee’s immediate family or to
a trust established exclusively for Optionee and/or one or more such family
members.  The assigned portion shall be exercisable only by the person or
persons who acquire a proprietary interest in the option pursuant to such
assignment.  The terms applicable to the assigned portion shall be the same as
those in effect for this option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Board may deem
appropriate.

 

4.                                       Exercisability.  This option shall
become exercisable for the Option Shares in one or more installments as
specified in the Grant Notice or as otherwise specified in Paragraph 5 or 6
hereof.  As the option becomes exercisable for such installments, those
installments shall accumulate and the option shall remain exercisable for the
accumulated installments until the

 

6

--------------------------------------------------------------------------------


 

Expiration Date or sooner termination of the option term under the other
provisions of this Agreement.

 

5.                                     Cessation of Board Service. If Optionee
ceases Service before the Expiration Date, the option shall remain exercisable
only for such time and for such Option Shares as set forth below:

 

A.                                   SHOULD OPTIONEE CEASE SERVICE FOR ANY
REASON OTHER THAN DEATH, DISABILITY OR RETIREMENT WHILE THIS OPTION IS
OUTSTANDING, THEN THE PERIOD FOR EXERCISING THIS OPTION SHALL BE REDUCED TO THE
TWELVE (12)-MONTH PERIOD COMMENCING WITH THE DATE OF SUCH CESSATION, BUT IN NO
EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE. 
DURING THIS TWELVE (12) MONTH PERIOD, THIS OPTION MAY NOT BE EXERCISED IN THE
AGGREGATE FOR MORE THAN THE NUMBER OF OPTION SHARES FOR WHICH THIS OPTION WAS
EXERCISABLE IMMEDIATELY BEFORE SUCH CESSATION OF SERVICE.

 

B.                                     SHOULD OPTIONEE CEASE SERVICE BY REASON
OF DEATH WHILE THIS OPTION IS OUTSTANDING, THEN THE PERSONAL REPRESENTATIVE OF
OPTIONEE’S ESTATE OR THE PERSON OR PERSONS TO WHOM THE OPTION IS TRANSFERRED
PURSUANT TO OPTIONEE’S WILL OR IN ACCORDANCE WITH THE LAWS OF DESCENT AND
DISTRIBUTION SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION, TO THE EXTENT NOT
PREVIOUSLY EXERCISED, AT ANY TIME AFTER SUCH CESSATION AND ON OR BEFORE THE
EXPIRATION DATE WITH RESPECT TO ALL OF THE REMAINING OPTION SHARES.

 

C.                                     SHOULD OPTIONEE CEASE SERVICE BY REASON
OF DISABILITY OR RETIREMENT WHILE THIS OPTION IS OUTSTANDING, THEN OPTIONEE MAY
EXERCISE THIS OPTION AT ANY TIME ON OR BEFORE THE EXPIRATION DATE WITH RESPECT
TO ALL OF THE REMAINING OPTION SHARES.

 

Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
vested Option Shares for which the option has not been exercised.  To the extent
Optionee is not vested in the Option Shares at the time of or upon Optionee’s
cessation of Service, this option shall immediately terminate and cease to be
outstanding with respect to those shares

 

6.                                       Special Acceleration and Termination of
Option.

 

(a)                                  Corporate Transaction.  In the event of the
disposition of all or substantially all of the assets or outstanding capital
stock of the issuer of Common Stock by means of a sale, merger, reorganization
or liquidation (each, a “Corporate Transaction”), this option shall, immediately
prior to the effective date of such Corporate Transaction, become immediately
exercisable with respect to all of the Option Shares at the time subject to this
Option.  However, if such Corporate Transaction does not also constitute a
Change in Control (as defined below), this option shall not so accelerate if and
to the extent that it is assumed or replaced by a comparable option pursuant to
a written agreement by the successor corporation or parent or subsidiary
thereof.  This option shall terminate upon consummation of the Corporate
Transaction, except to the extent assumed or replaced.

 

(b)                                 Change in Control.  This option shall become
immediately exercisable with respect to all Option Shares with respect to which
this Option is outstanding upon a Change in Control or, in the case of a Change
in Control described in subparagraphs (ii) and (iv) of the

 

7

--------------------------------------------------------------------------------


 

definition of Change in Control, immediately before such Change in Control, in
which case the Corporation shall use its best efforts to give Optionee at least
10 days advance notice of such Change in Control.

 

(c)                              Adjustments.  If this option is assumed in
connection with a Corporate Transaction, then this option shall be appropriately
adjusted, immediately after such corporate transaction, to apply to the number
and class of securities which would have been issuable to Optionee in
consummation of such Corporate Transaction had the option been exercised
immediately prior to such Corporate Transaction, and appropriate adjustments
shall also be made to the Exercise Price, provided the aggregate Exercise Price
shall remain the same.

 

(d)                             No Impairment of Rights.  This Agreement shall
not in any way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 

7.                                       Adjustment in Option Shares.  Should
any change be made to the Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the total number and/or class of securities subject to this option and (ii)
the Exercise Price in order to reflect such change and thereby preclude a
dilution or enlargement of benefits hereunder.

 

8.                                       Stockholder Rights.  The holder of this
option shall not have any stockholder rights with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.

 

9.                                       Manner of Exercising Option.

 


(A)                                  IN ORDER TO EXERCISE THIS OPTION WITH
RESPECT TO ALL OR ANY PART OF THE OPTION SHARES FOR WHICH THIS OPTION IS
EXERCISABLE, OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION)
MUST TAKE THE FOLLOWING ACTIONS:

 


(I)  EXECUTE AND DELIVER TO THE CORPORATION A NOTICE OF EXERCISE FOR THE OPTION
SHARES FOR WHICH THE OPTION IS EXERCISED.

 


(II)  PAY THE AGGREGATE EXERCISE PRICE FOR THE PURCHASED SHARES IN ONE OR MORE
OF THE FOLLOWING FORMS:

 

(A)  CASH OR CHECK MADE PAYABLE TO THE CORPORATION;

 

(B)  SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR PERSONS
EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A CHARGE TO
THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED AT FAIR
MARKET VALUE ON THE EXERCISE DATE; OR

 

8

--------------------------------------------------------------------------------


 

(C)  THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH OPTIONEE
(OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) SHALL CONCURRENTLY
PROVIDE IRREVOCABLE WRITTEN INSTRUCTIONS (I) TO A CORPORATION-DESIGNATED
BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO
THE CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND (II)
TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY
TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.


 


(III)  FURNISH TO THE CORPORATION APPROPRIATE DOCUMENTATION THAT THE PERSON OR
PERSONS EXERCISING THE OPTION (IF OTHER THAN OPTIONEE) HAVE THE RIGHT TO
EXERCISE THIS OPTION.

 


(IV)  MAKE APPROPRIATE ARRANGEMENTS WITH THE CORPORATION (OR PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE SATISFACTION OF ALL FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO
THE OPTION EXERCISE.

 


(B)  AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION SHALL ISSUE
TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THIS
OPTION) A CERTIFICATE FOR THE PURCHASED OPTION SHARES, WITH THE APPROPRIATE
LEGENDS AFFIXED THERETO.

 


(C)  IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL SHARES.

 

10.                                 Compliance with Laws and Regulations.

 

(a)                                  The exercise of this option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the Nasdaq
National Market, if applicable) on which the Common Stock may be listed for
trading at the time of such exercise and issuance.


 

(b)                                 The inability of the Corporation to obtain
approval from any regulatory body having authority deemed by the Corporation to
be necessary to the lawful issuance and sale of any Common Stock pursuant to
this option shall relieve the Corporation of any liability with respect to the
non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained. The Corporation, however, shall use its best efforts to
obtain all such approvals.

 

11.                                 Successors and Assigns.  Except to the
extent otherwise provided in Paragraphs 3 and 6, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Corporation
and its successors and assigns and Optionee, Optionee’s assigns and the legal
representatives, heirs and legatees of Optionee’s estate.

 

9

--------------------------------------------------------------------------------


 

12.                                 Notices.  Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal corporate offices. 
Any notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated below Optionee’s signature line
on the Grant Notice.  All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

13.                                 Construction.  This Agreement and the option
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.

 

14.                                 Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of California without resort to that State’s conflict-of-laws rules.

 

15.                                 Excess Shares.  If the Option Shares covered
by this Agreement exceed, as of the Grant Date, the number of shares of Common
Stock which may without stockholder approval be issued under the Plan, then this
option shall be void with respect to such excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.

 

16.                                 Grant of Reload Option.  If (i) this option
is exercised by the Optionee while the Optionee remains a Board member and (ii)
the Exercise Price of this Option is paid, in whole or in part, in shares of
Common Stock delivered to the Corporation by the Optionee (which shares must
have been held by Optionee for such minimum period as may then be required to
prevent the Corporation from incurring a charge to earnings) or withheld from
shares otherwise issuable upon exercise, the Optionee will automatically be
granted a new option (the “Reload Option”) covering the number of shares so
delivered or withheld.  The terms of such Reload Option shall be the same as
this Option (including the right to further grants of Reload Options upon
qualifying exercises), except that the Exercise Price of the Reload Option shall
be the Fair Market Value of one share of Common Stock on the date of grant of
the Reload Option and the term of the Reload Option shall be equal to the
remaining term of this Option.  The Committee may from time to time adopt
administrative procedures or additional restrictions applicable to the grant and
terms of any Reload Option granted hereunder.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NOTICE OF EXERCISE

 

I hereby notify WellPoint Health Networks Inc. (the “Corporation”) that I elect
to purchase            shares of the Corporation’s Common Stock (the “Purchased
Shares”) at the option exercise price of $            per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 1999 Stock Incentive Plan on                     , 19    .

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price (if and to the extent that
the Plan Administrator has established such a procedure).

 

                                             ,19          

Date

 

 

 

 

Optionee

 

 

 

 

Address:

 

 

 

 

 

 

 

Print name in exact manner

 

 

it is to appear on the

 

 

stock certificate:

 

 

 

 

Address to which certificate

 

 

is to be sent, if different

 

 

from address above:

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

11

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                       AGREEMENT SHALL MEAN THIS STOCK OPTION
AGREEMENT.

 

B.                                      AUTOMATIC GRANT PROGRAM SHALL MEAN THE
AUTOMATIC GRANT PROGRAM UNDER THE PLAN.

 

C.                                       BOARD SHALL MEAN THE CORPORATION’S
BOARD OF DIRECTORS.

 

D.                                      CHANGE IN CONTROL SHALL MEAN ONE OR MORE
OF THE FOLLOWING:

 

i.                                          The acquisition, directly or
indirectly by any person or related group of persons (as such term is used in
Sections 13(d) and 14(d) of the 1934 Act), but other than the Company or a
person that directly or indirectly controls, is controlled by, or is under,
control with the Company, of beneficial ownership (as defined in Rule 13d-3 of
the 1934 Act) of securities of the Company that result in such person or related
group of persons beneficially owning securities representing 40% or more of the
combined voting power of the Company’s then-outstanding securities; provided
that this provision shall not apply to an acquisition by the California
HealthCare Foundation that either:

 

(I)                                    Is on or before May 20, 1996, or

 

(II)                                Is both (X) after May 20, 1996 but before
the first day thereafter, if any, that the California Healthcare Foundation’s
beneficial ownership is less than 35% and (Y) involves securities representing
less than 50% (or, if lower, the lowest percentage of beneficial ownership by
the California HealthCare Foundation on or after May 20, 1996 plus 10%) of the
combined voting power of the Company’s then-outstanding securities;

 

II.                                       A MERGER OR CONSOLIDATION TO WHICH THE
COMPANY IS A PARTY, IF (I) THE BENEFICIAL OWNERS OF THE COMPANY’S SECURITIES
IMMEDIATELY BEFORE THE TRANSACTION, DO NOT, IMMEDIATELY AFTER THE TRANSACTION,
HAVE BENEFICIAL OWNERSHIP OF SECURITIES OF THE SURVIVING ENTITY OR PARENT
THEREOF REPRESENTING AT LEAST 50% OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING SECURITIES OF THE SURVIVING ENTITY OR PARENT, AND (II) THE
DIRECTORS OF THE COMPANY IMMEDIATELY PRIOR TO CONSUMMATION OF THE TRANSACTION DO
NOT CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS OF THE SURVIVING
ENTITY OR PARENT UPON CONSUMMATION OF THE TRANSACTION;

 

III.                                    A CHANGE IN THE COMPOSITION OF THE BOARD
OVER A PERIOD OF THIRTY-SIX (36) CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY
OF THE BOARD MEMBERS CEASES BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR
BOARD MEMBERSHIP, TO BE COMPRISED OF INDIVIDUALS WHO EITHER (I) HAVE BEEN

 

--------------------------------------------------------------------------------


 

BOARD MEMBERS SINCE THE BEGINNING OF SUCH PERIOD OR (II) HAVE BEEN ELECTED OR
NOMINATED FOR ELECTION AS BOARD MEMBERS DURING SUCH PERIOD BY AT LEAST A
MAJORITY OF THE BOARD MEMBERS DESCRIBED IN CLAUSE (I) WHO WERE STILL IN OFFICE
AT THE TIME THE BOARD APPROVED SUCH ELECTION OR NOMINATION; OR

 

IV.                                   THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS IN COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY UNLESS (I) THE BENEFICIAL OWNERS OF THE COMPANY’S
SECURITIES IMMEDIATELY BEFORE THE TRANSACTION HAVE, IMMEDIATELY AFTER THE
TRANSACTION, BENEFICIAL OWNERSHIP OF SECURITIES REPRESENTING AT LEAST 50% OF THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES OF THE ENTITY ACQUIRING
THE COMPANY’S ASSETS, AND (II) THE DIRECTORS OF THE COMPANY IMMEDIATELY  PRIOR
TO CONSUMMATION OF THE TRANSACTION CONSTITUTE A MAJORITY OF THE BOARD OF
DIRECTORS OF THE ENTITY ACQUIRING THE COMPANY’S ASSETS UPON CONSUMMATION OF THE
TRANSACTION.

 

E.                                       CODE SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.

 

F.                                         COMMON STOCK SHALL MEAN THE
CORPORATION’S COMMON STOCK.

 

G.                                      CORPORATION SHALL MEAN WELLPOINT HEALTH
NETWORKS INC., A DELAWARE CORPORATION.

 

H.                                      EXERCISE DATE SHALL MEAN THE DATE ON
WHICH THE OPTION SHALL HAVE BEEN EXERCISED IN ACCORDANCE WITH PARAGRAPH 9 OF THE
AGREEMENT.

 

I.                                          EXERCISE PRICE SHALL MEAN THE
EXERCISE PRICE PER SHARE AS SPECIFIED IN THE GRANT NOTICE.

 

J.                                          EXPIRATION DATE SHALL MEAN THE DATE
ON WHICH THE OPTION EXPIRES, UNLESS EARLIER TERMINATED, AS SPECIFIED IN THE
GRANT NOTICE.

 

K.                                       FAIR MARKET VALUE PER SHARE OF COMMON
STOCK ON ANY RELEVANT DATE SHALL BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:

 

I.             IF THE COMMON STOCK IS AT THE TIME LISTED OR ADMITTED TO TRADING
ON ANY NATIONAL STOCK EXCHANGE, THEN THE FAIR MARKET VALUE WILL BE THE CLOSING
SELLING PRICE PER SHARE OF COMMON STOCK ON THE DAY BEFORE THE DATE IN QUESTION
ON THE STOCK EXCHANGE DETERMINED BY THE PLAN ADMINISTRATOR TO BE THE PRIMARY
MARKET FOR THE COMMON STOCK, AS SUCH PRICE IS OFFICIALLY QUOTED IN THE COMPOSITE
TAPE OF TRANSACTIONS ON SUCH EXCHANGE.  IF THERE IS NO REPORTED SALE OF COMMON
STOCK ON SUCH EXCHANGE ON THE DAY BEFORE THE DATE IN QUESTION, THEN THE FAIR
MARKET VALUE WILL BE THE CLOSING SELLING PRICE ON THE EXCHANGE ON THE LAST
PRECEDING DATE FOR WHICH SUCH QUOTATION EXISTS.

 

--------------------------------------------------------------------------------


 

II.          IF THE COMMON STOCK IS NOT AT THE TIME LISTED OR ADMITTED TO
TRADING ON ANY NATIONAL STOCK EXCHANGE BUT IS TRADED IN THE OVER-THE-COUNTER
MARKET, THE FAIR MARKET VALUE WILL BE THE MEAN BETWEEN THE HIGHEST BID AND
LOWEST ASKED PRICES (OR, IF SUCH INFORMATION IS AVAILABLE, THE CLOSING SELLING
PRICE) PER SHARE OF COMMON STOCK ON THE DATE IN QUESTION IN THE OVER-THE-COUNTER
MARKET, AS SUCH PRICES ARE REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS THROUGH ITS NASDAQ SYSTEM OR ANY SUCCESSOR SYSTEM.  IF THERE ARE NO
REPORTED BID AND ASKED PRICES (OR CLOSING SELLING PRICE) FOR THE COMMON STOCK ON
THE DATE IN QUESTION, THEN THE MEAN BETWEEN THE HIGHEST BID PRICE AND LOWEST
ASKED PRICE (OR THE CLOSING SELLING PRICE) ON THE LAST PRECEDING DATE FOR WHICH
SUCH QUOTATIONS EXIST WILL BE DETERMINATIVE OF FAIR MARKET VALUE.

 

III.       NOTWITHSTANDING THE FOREGOING, IF THE PLAN ADMINISTRATOR DETERMINES
THAT, AS A RESULT OF CIRCUMSTANCES EXISTING ON ANY DATE, THE USE OF THE ABOVE
RULES IS NOT A REASONABLE METHOD OF DETERMINING FAIR MARKET VALUE ON THAT DATE
OR IF COMMON STOCK IS NOT AT THE TIME LISTED OR ADMITTED TO TRADING AS OUTLINED
ABOVE, THE PLAN ADMINISTRATOR MAY USE SUCH OTHER METHOD AS, IN ITS JUDGMENT, IS
REASONABLE.

 

L.                                          GRANT DATE SHALL MEAN THE DATE OF
GRANT OF THE OPTION AS SPECIFIED IN THE GRANT NOTICE.

 

M.                                    GRANT NOTICE SHALL MEAN THE NOTICE OF
GRANT OF AUTOMATIC STOCK OPTION ACCOMPANYING THE AGREEMENT, PURSUANT TO WHICH
OPTIONEE HAS BEEN INFORMED OF THE BASIC TERMS OF THE OPTION EVIDENCED HEREBY.

 

N.                                      NON-STATUTORY OPTION SHALL MEAN AN
OPTION NOT INTENDED TO SATISFY THE REQUIREMENTS OF CODE SECTION 422.

 

O.                                      NOTICE OF EXERCISE SHALL MEAN THE NOTICE
OF EXERCISE IN THE FORM ATTACHED HERETO AS EXHIBIT I.

 

P.                                      OPTION SHARES SHALL MEAN THE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO THE OPTION AS SPECIFIED IN THE GRANT NOTICE.

 

Q.                                      OPTIONEE SHALL MEAN THE PERSON TO WHOM
THE OPTION IS GRANTED AS SPECIFIED IN THE GRANT NOTICE.

 

R.                                         PARENT SHALL MEAN ANY CORPORATION
(OTHER THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH
THE CORPORATION, PROVIDED EACH CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE
CORPORATION) OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK
IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 

S.                                       PLAN SHALL MEAN THE WELLPOINT HEALTH
NETWORKS INC. 1999 STOCK INCENTIVE PLAN.

 

--------------------------------------------------------------------------------


 

T.                                         RETIREMENT SHALL MEAN THE OPTIONEE
CEASING TO SERVE AS A MEMBER OF THE BOARD, FOR ANY REASON OTHER THAN THE
OPTIONEE’S REMOVAL FOR CAUSE, AFTER SERVING AS A MEMBER OF THE BOARD FOR AT
LEAST FIVE (5) FULL YEARS.

 

U.                                      SERVICE SHALL MEAN OPTIONEE’S
PERFORMANCE OF SERVICE FOR THE COMPANY OR A PARENT OF SUBSIDIARY AS A MEMBER OF
THE BOARD, AN EMPLOYEE, A CONSULTANT OR AN INDEPENDENT CONTRACTOR.

 

V.                                      STOCK EXCHANGE SHALL MEAN THE AMERICAN
STOCK EXCHANGE OR THE NEW YORK STOCK EXCHANGE.

 

W.                                    SUBSIDIARY SHALL MEAN ANY CORPORATION
(OTHER THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH
THE CORPORATION, PROVIDED EACH CORPORATION (OTHER THAN THE LAST CORPORATION) IN
THE UNBROKEN CHAIN OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING
FIFTY PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 

--------------------------------------------------------------------------------